internal_revenue_service number release date index number ----------------------------- ---------------------------------------- ---------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b01 plr-139701-11 date date ty ------- ty ------- legend distributing statea date1 entitya stateb sub1 statec sub2 stated countrya date2 z zbusiness -------------------------------------------------------------------- ----------- ------------------- -------------------------------------------------------------- ------------- --------------------------------------------- ---------- ------------------------------------------------------------------ ---------------------- ----------- -------------------------- -------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------ plr-139701-11 bussegment1 -------------------------------- ybusiness bussegment2 bussegment3 bussegment4 controlled date3 --------------------------------------------------------------------------------- ------------------------------------------------------------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------- ------------------------------------ ------------------- dear --------------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction described below the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts plr-139701-11 distributing is a widely held publicly traded statea corporation with a single class of common_stock outstanding distributing common_stock distributing is the common parent of an affiliated_group_of_corporations that files a consolidated u s federal_income_tax return the distributing group the distributing group has a fiscal_year ending on date1 and uses the accrual_method of accounting distributing directly owns all of entitya a stateb limited_liability_company that is disregarded as an entity separate from distributing for u s federal_income_tax purposes distributing also directly owns all of sub1 a corporation organized under the laws of the state of statec which in turn directly owns all of sub2 a corporation organized under the laws of stated countrya on date2 distributing’s board_of directors authorized the repurchase of up to z shares of distributing common_stock at prevailing market prices the share repurchase program the authorization has no expiration date from time to time distributing repurchases distributing common_stock pursuant to the share repurchase program that meets the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 distributing is primarily engaged in zbusiness both directly and indirectly through members of the distributing group the businesses conducted by the distributing group are generally organized into various business segments including bussegment1 or the ybusiness bussegment2 bussegment3 and bussegment4 collectively segments - are referred to as the retained active businesses the ybusiness’s products are manufactured domestically and in countrya entitya conducts the domestic portion of the ybusiness sub2 conducts the portion of the ybusiness located in countrya financial information has been submitted which indicates that the ybusiness and the retained active businesses as currently conducted have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past years proposed transaction for what are represented to be valid business reasons distributing proposes to undertake the following series of transactions pursuant to a plan_of_reorganization the proposed transaction plr-139701-11 distributing will form controlled a direct wholly owned subsidiary of distributing organized under the laws of statea controlled will have a single class of common_stock outstanding controlled common_stock controlled will borrow funds from one or more unrelated third parties the controlled credit facility distributing will contribute all of the equity_interest in entitya to controlled in exchange for additional shares of controlled common_stock newly issued debt securities of controlled the controlled debt securities and a portion of the proceeds from the controlled credit facility the controlled contribution as soon as reasonably practicable after the proposed transaction but in any event no more than months after the distribution distributing will transfer the portion of the cash proceeds from the controlled credit facility it receives from controlled to its creditors in repayment of existing distributing debt that was or will be incurred in the ordinary course of distributing’s business and not in connection with the proposed transaction controlled will use all or a portion of the borrowing proceeds it retains from the controlled credit facility to acquire the portion of the ybusiness located in countrya from sub2 through either a direct or indirect stock or asset purchase distributing will distribute at least of the controlled common_stock pro_rata to its shareholders the distribution and will retain no more than of the controlled common_stock the retained shares the retention of the retained shares by distributing is referred to herein as the share retention distributing will determine the exact number of shares of controlled common_stock that it will retain in the share retention which in any event will be no more than of the controlled common_stock closer to the time of the distribution before or after any of the foregoing distributing will borrow cash from one or more financial institutions the distributing debt no less than days after distributing incurs any distributing debt distributing and the financial_institution s then holding the distributing debt may enter into a an exchange_agreement the debt for debt exchange_agreement pursuant to which the parties agree to exchange an amount of distributing debt to be determined by the parties bargaining at arm’s length for controlled debt securities and or b an exchange_agreement the equity for debt exchange_agreement pursuant to which the parties agree to exchange an amount of distributing debt to be determined by the parties bargaining at arm’s length for all or a portion of the retained shares none of the parties will be under any obligation to execute the debt for debt exchange_agreement or the equity for debt exchange_agreement plr-139701-11 in accordance with the rules and regulations governing bank lending institutions it is anticipated that some or all of such financial_institution s will transfer their interests in the distributing debt to one or more entities affiliated with such financial_institution s at a time when the financial_institution s have held the distributing debt for no less than days and prior to the debt for debt exchange or equity for debt exchange as defined below the intra-financial institution transfer if the debt for debt exchange_agreement or equity for debt exchange_agreement has been entered into by a transferor financial_institution s prior to an intra-financial institution transfer then in addition to transferring their interests in the distributing debt such financial_institution s shall also transfer to the affiliate to which they are transferring the distributing debt their rights under the applicable debt for debt exchange_agreement or equity for debt exchange_agreement and offering agreement as defined below concurrently with the execution of the debt for debt exchange_agreement it is expected that controlled and the financial_institution s that are acquiring the controlled debt securities from distributing pursuant to the debt for debt exchange_agreement will enter into the controlled offering agreement which will confirm the parties’ agreements regarding certain conditions of the debt for debt exchange and a subsequent resale of the controlled debt securities by such financial_institution s in addition the controlled offering agreement requires controlled to pay on the closing of the debt for debt exchange an offering fee to the financial_institution s that are acquiring the controlled debt securities from distributing pursuant to the debt for debt exchange_agreement the controlled offering agreement does not create any debt_instrument at a time when the financial_institution s and or their affiliates have held the distributing debt as principals for at least days a if a debt for debt exchange_agreement has been entered into distributing will transfer the controlled debt securities to the financial_institution s in repayment of all or a portion of the distributing debt the debt for debt exchange and b if an equity for debt exchange_agreement has been entered into distributing will transfer all or a portion of the retained shares to the financial_institution s in repayment of all or a portion of the distributing debt the equity for debt exchange it is anticipated that the financial_institution s or their affiliates immediately would sell the controlled debt securities received in the debt for debt exchange and the retained shares received in the equity for debt exchange if market conditions are conducive distributing pursuant to the plan that includes the distribution intends to transfer any retained shares not transferred pursuant to an equity for debt exchange to its shareholders in exchange for shares of distributing common_stock the share repurchase any share repurchase will in no event be completed later than months following the distribution any of the retained shares not disposed of pursuant to the equity for debt exchange or the share repurchase will be disposed of as soon as is commercially practicable but in any event not later than years after the distribution plr-139701-11 at the time of the distribution it is expected that the outstanding distributing compensatory equity awards eg options to purchase distributing stock stock appreciation rights and restricted_stock equivalent awards held by controlled’s current employees who remain controlled employees after the distribution date and former controlled employees will be converted to controlled compensatory equity awards that relate solely to controlled common_stock in a manner designed to reflect the intrinsic value of such awards at the time of separation distributing and controlled plan to enter into a separation and distribution agreement the sda a tax_allocation_agreement the tax_allocation_agreement an employee matters agreement the ema and a transition services agreement the tsa with respect to the distribution the sda tax_allocation_agreement and ema collectively the separation agreements in connection with or following the distribution distributing and controlled may enter into certain co-manufacturing agreements the commercial agreements and together with the separation agreements the continuing arrangements pursuant to these commercial agreements distributing and controlled may provide manufacturing services for the other party with respect to specifically identified products the pricing and any other terms of any such commercial agreement will reflect arm’s length terms representations the taxpayer makes the following representations with respect to the proposed transaction a except as provided in the controlled offering agreement and the sda each of the parties will pay its own expenses if any incurred in connection with the proposed transaction b other than the controlled debt securities to be held by distributing prior to the debt for debt exchange or other_disposition thereof indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities c except with respect to controlled compensatory equity awards received in respect of distributing compensatory equity awards no part of the consideration to be distributed in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d distributing and controlled will each treat all members of its respective separate_affiliated_group as defined in sec_355 sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business plr-139701-11 e the five years of financial information submitted on behalf of the retained active businesses as conducted by the distributing sag is representative of the present operations of the retained active businesses and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of the ybusiness is representative of the present operations of the ybusiness and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted g neither the retained active businesses nor the ybusiness nor control of an entity conducting any of the businesses was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part h following the distribution each of the distributing sag and the controlled sag will continue the active_conduct of its business es independently and with its separate employees i the distribution is being carried out in order to i cause the aggregate value of the stock of distributing and controlled to exceed the pre-distribution value of distributing stock and such increase is expected to provide distributing and or controlled with separate currencies that will enable them to further their growth through m a activity and to better incentivize their respective employees ii enhance the success of the separated businesses by resolving management systemic strategic and or other problems that arise or are exacerbated by distributing’s operation of different businesses within a single affiliated_group and iii enable each of the resulting public corporations to implement a capital structure that is tailored to the needs of the businesses which it operates collectively the corporate business purposes the distribution is motivated in whole or substantial part by one or more of the corporate business purposes j the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except for a in the ordinary course of business b dispositions of controlled debt securities transferred pursuant to the debt for debt exchange or otherwise or c dispositions of the retained shares transferred pursuant to the equity for debt exchange or the share repurchase or otherwise plr-139701-11 l the total adjusted bases and the fair_market_value of the assets transferred to controlled in the controlled contribution will each equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the controlled contribution and ii the total amount of money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to its creditors in connection with the reorganization the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution m the liabilities assumed within the meaning of sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets transferred n no property will be transferred between distributing and controlled for which an investment_credit allowed under sec_46 has been or will be claimed o distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution p no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for i the controlled debt securities if any held by distributing prior to the debt for debt exchange or other_disposition thereof or ii payables arising under the continuing arrangements or otherwise in the ordinary course of business q immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled common_stock will be included in income immediately before the distribution see sec_1_1502-19 r except for any payments that will be made in connection with the separation agreements which may be based on costs payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length s no two parties to the distribution are investment companies as defined in sec_368 and iv t the distribution is not a part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire plr-139701-11 directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation u for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined by applying sec_355 ending on the date of the distribution v for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined by applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined by applying sec_355 ending on the date of the distribution w immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 x the total fair_market_value of the assets that distributing will transfer to controlled will exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange b the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the exchange and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled if any in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange y controlled may adopt the controlled rights agreement pursuant to which in the distribution distributing may distribute a controlled right with each share of controlled common_stock which such controlled right will trade together with the shares of controlled common_stock until and unless certain events occur as described in the controlled rights agreement any such controlled rights will be the type of rights described in revrul_90_11 1990_1_cb_10 z the controlled debt securities issued to distributing in connection with the controlled contribution will qualify as securities within the meaning of sec_361 plr-139701-11 aa distributing will dispose_of any controlled debt securities not transferred to its creditors in connection with the distribution within_12_months following the distribution bb within_12_months following the distribution distributing will transfer the cash proceeds of the controlled credit facility received from controlled to its creditors cc the aggregate amount of distributing debt repaid with controlled debt securities retained shares and proceeds of the controlled credit facility will not exceed the weighted quarterly average of distributing’s external debt for the 12-month_period ending on the close of business on date3 the last day of the calendar_quarter before the date on which distributing’s board_of directors agreed in principle to separate distributing and the ybusiness in a tax-free spin-off dd any payment of cash in lieu of fractional shares of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in the transaction to shareholders in lieu of fractional shares of controlled common_stock will not exceed of the total consideration that will be distributed in the proposed transaction the fractional share interests of each distributing shareholder will be aggregated and it is intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock ee distributing is undertaking the share retention in order to achieve several non-tax corporate business purposes including i enabling distributing to repurchase shares of distributing common_stock following the distribution without jeopardizing its investment grade credit rating which share repurchases are intended to further increase the aggregate equity value of distributing and controlled and ii minimizing short-term volatility in the trading price of controlled common_stock that may otherwise occur following the distribution as controlled experiences a transitional period in attracting an investor base that reflects the unique characteristics of its businesses ff the retained shares will be transferred to creditors of distributing in repayment of all or a portion of the distributing debt pursuant to the equity for debt exchange and or shareholders of distributing in exchange for shares of distributing common_stock pursuant to the share repurchase in each case within_12_months of the distribution in the event that any retained shares are not transferred to creditors pursuant to the equity for debt exchange or shareholders of distributing pursuant to the share repurchase such retained shares will be disposed of as soon as is commercially practicable but in any event not later than five years after the distribution gg distributing will vote the retained shares in proportion to the votes cast by controlled’s other shareholders and will grant controlled a proxy with respect to such retained shares requiring such manner of voting plr-139701-11 hh from the date of the distribution until the disposition of the retained shares by distributing no director or officer of distributing or any of its subsidiaries will be a director or officer of controlled or any of its subsidiaries rulings based on the information submitted and the representations made we rule as follows the controlled contribution taken together with the distribution and any share repurchase will qualify as a reorganization within the meaning of sec_368 controlled and distributing will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss with respect to the controlled contribution sec_357 and sec_361 and b controlled will recognize no gain_or_loss with respect to the controlled contribution sec_1032 controlled’s basis in each asset received in the controlled contribution will be the same as the basis of the asset in the hands of distributing immediately before the controlled contribution sec_362 controlled’s holding_period in each asset received in the controlled contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of controlled common_stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing shareholders upon the receipt of the controlled common_stock in the distribution sec_355 the aggregate basis of the distributing common_stock and controlled common_stock in the hands of each distributing shareholder immediately after the distribution including any fractional share interests in controlled common_stock to which the shareholder may be entitled will equal the aggregate basis of the distributing common_stock held by such distributing shareholder immediately before the distribution allocated in the manner described in sec_1_358-2 sec_358 b and c sec_1 a each distributing shareholder’s holding_period in the controlled common_stock received in the distribution including any fractional share interests in controlled plr-139701-11 common_stock to which the shareholder may be entitled will include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that the distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 the receipt by distributing shareholders of cash in lieu of fractional shares of controlled common_stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the distributing shareholders as part of the distribution and then disposed of by such shareholders for the amount of such cash in a sale_or_exchange the gain_or_loss recognized if any determined using the bases allocated to the fractional shares in ruling will be treated as capital_gain or loss provided the stock was held as a capital_asset by the selling shareholder sec_1001 such gain_or_loss will be short-term or long-term_capital_gain or loss determined using the holding_period provided in ruling earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 except for purposes of sec_355 payments made between any of distributing and controlled and their respective affiliates under any of the separation agreements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the distribution and ii will not become fixed and ascertainable until after the distribution will be viewed as occurring before the distribution 344_us_6 revrul_83_73 1983_1_cb_84 distributing will recognize no gain_or_loss on the distribution of the controlled debt securities in the debt for debt exchange other than i deductions attributable to the fact that the distributing debt may be redeemed at a premium ii income attributable to the fact that the distributing debt may be redeemed at a discount and iii interest_expense accrued with respect to the distributing debt sec_361 provided the retained shares are transferred to distributing’s creditors pursuant to the equity for debt exchange within_12_months following the distribution distributing will recognize no gain_or_loss on the transfer of retained shares pursuant to the equity for debt exchange other than i deductions attributable to the fact that the distributing debt may be redeemed at a premium ii income attributable to the fact that the distributing debt may be redeemed at a discount and iii interest_expense accrued with respect to the distributing debt sec_361 provided the retained shares are transferred to distributing’s shareholders pursuant to the share repurchase within_12_months following the distribution distributing will recognize no gain_or_loss on the transfer of retained shares pursuant to the share repurchase sec_361 plr-139701-11 provided the retained shares are transferred to distributing’s shareholders pursuant to the share repurchase within_12_months following the distribution no gain_or_loss will be recognized by and no amount will be included in the income of distributing shareholders upon the exchange of distributing common_stock for retained shares in the share repurchase sec_355 in the case of any exchange pursuant to the share repurchase immediately_after_the_exchange a distributing shareholder who receives controlled common_stock in the share repurchase will have an aggregate adjusted_basis in such controlled common_stock equal to the aggregate adjusted_basis of the shareholder’s distributing common_stock surrendered in the share repurchase allocated in the manner described in sec_1_358-2 sec_358 and b sec_1_358-1 in the case of any exchange pursuant to the share repurchase the holding_period of controlled common_stock received by a distributing shareholder in the share repurchase will include the holding_period of the distributing common_stock surrendered in exchange therefor provided that the distributing common_stock is held as a capital_asset on the date of the share repurchase sec_1223 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular we express no opinion regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 iv whether any debt for debt exchange or equity for debt exchange will give rise to deductions income or interest_expense v the tax treatment of any disposition of retained shares that are not disposed of pursuant to the equity for debt exchange or the share repurchase within_12_months of the distribution and plr-139701-11 vi the tax treatment of any disposition of controlled debt securities by distributing that is not pursuant to the debt for debt exchange procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely _thomas i russell_____ thomas i russell senior counsel branch office of associate chief_counsel corporate cc
